ALLOWABILITY NOTICE

Reply Under 37 CFR 1.111

The submission of the reply filed on 11/18/21 to the non-final Office action of 8/18/21 is acknowledged. Claims 1, 3, 5, 9, 10, 12-15, and 17-20 are currently pending.

Allowable Subject Matter

Claims  1, 3, 5, 9, 10, 12-15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the allowability reside sin the overall structure and functionality of the apparatus as recited in the independent apparatus claims 1, 10, and 15. Also, the Office agrees with the Applicant’s reasoning as presented on pp. 11-15 of the aforementioned reply.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder

Claims 1, 3, 5, 9, 10, and 12-14 are allowable. Claims 15 and 17-20, previously the restriction requirement between  Species, as set forth in the Office action mailed on 06/01/2021 has been withdrawn, claims 15 and 17-20 rejoined, fully examined for patentability under 37 CFR 1.104, and allowed along with the remaining allowed claims. In view of the withdrawal of the restriction requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings

The amended drawings of 11/18/2021 have been accepted by the Office.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835